242 F.2d 344
Giagos TRIPOLITIS, Appellant,v.J. W. HOLLAND, District Director, Immigration and Naturalization Service, Appellee.
No. 12181.
United States Court of Appeals Third Circuit.
Argued March 21, 1957.
Decided April 3, 1957.
Rehearing Denied April 26, 1957.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Thomas J. Clary, Judge.
J. J. Kilimnik, Philadelphia, Pa., for appellant.
Louis C. Bechtle, Asst. U. S. Atty., Philadelphia, Pa., for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
Appellant as a seaman admittedly entered the United States illegally, February 18, 1952. He obtained unauthorized gainful employment shortly after that and, as he states, desires to remain in this country.


2
The contentions on his behalf of illegal arrest and unlawful search and seizure are without substantial merit. Proper and sufficient evidence supported the decision of the Special Inquiry Officer. There was no wrongful restriction of appellant's rights to examine and cross-examine the arresting officer witness at the immigration hearing.


3
The judgment of the district court will be affirmed.